DETAILED ACTION
This Office action is in response to the supplemental amendment filed 2/22/2021.
Claim Status
Claims 1, 3-8, 10-15 and 17-20 are in condition for allowance.
Claims 2, 9 and 16 are cancelled.
Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A method for limiting I/O access in a shared storage system, the method comprising:
receiving an I/O request to access a volume;
determining whether the I/O request is a system-level I/O request, wherein the system-level I/O request is an I/O request that is associated with operating system or system recovery operations;
in response to determining that the I/O request is a system-level I/O request, executing the I/O request against the volume;
in response to determining that the I/O request is not a system-level I/O request, reading an indicator associated with the volume to determine whether an address space filter list exists for the volume, the address space filter list documenting address spaces that are authorized to access the volume;
in response to determining that the address space filter list does not exist for the volume, executing the I/O request against the volume;
in response to determining that the address space filter list does exist for the volume, determining whether the I/O request originates from one of the address spaces identified in the address space filter list;
in response to determining that the I/O request originates from one of the address spaces in the address space filter list, executing the I/O request against the volume; and
in response to determining that the I/O request does not originate from one of the address spaces in the address space filter list, blocking the I/O request.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art of record is Salli (US 8732354 B1) which discloses intercepting I/O requests at a dynamic multipath layer. The DMP layer can grant or deny the I/O request from the host system by checking the I/O request against an access control list which indicates whether the host computer is allowed access to a volume of the storage area network. The DMP layer will pass the I/O request to the host bus interface if the request is allowed and will generate an error message if the request is denied. Thus, while Salli generally teaches using an access list to determine whether to grant or deny an I/O request access to a volume, Salli does not teach that if the I/O request is a system-level I/O request, then the request is executed against the volume regardless. Salli does not teach that determining whether or not an address space filter list exists occurs in response to determining that the I/O request is not a system-level I/O request, nor the proceeding system that utilize the address space filter to either execute or block the I/O request. Atzmon et al. (US 2016/0147672 A1) also generally discloses an access list that is used to determine whether or not a source unit is eligible to an address range. If the requested address in in a specific address range with associated access rights, a source unit may be blocked if it is not allowed to access the range. The prior art, neither individually nor in combination, teach the highlighted elements of claim 1 in combination with the other limitations of the claim.
Claims 3-7 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
supra. Claims 10-14 depend upon claim 8, and thus, is allowable for at least the same reasons.
Claim 15 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 17-20 depend upon claim 15, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139